DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the Non-Final of the rejection of the last Office action is persuasive and, therefore, the Non-final mailed on 11/10/2021 of that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 14, recites the limitation “the front and back panels …to define an enclosure adapted to receive at least a portion of the child’s body other than the head”, renders the claim indefinite because it is unclear an enclosure only receives the child’s body not the head of the child. However, the fig.1 shows the enclosure is capable of receiving the head of the child.  
Notes: a head of one infant can be larger and/or smaller than the other. For example, a neck of child A can be larger than the head of child B.  Therefore, applicant arguments have not found persuasive. 

Claims 9-10, recites the limitation “the enclosure formed by the front panel and the back panel is at least partially closed at a bottom of the sleeping bag; wherein the bottom of the sleeping bag comprises leg openings allowing the child’s legs to be inserted therethrough”, renders the claim indefinite since, fig.1 shows the enclosure disposed at the top of the garment? For the purpose of examination and as best understood the limitation is interpreted to means that the enclosure position at the top of the garment.
Claims 2-20 are dependent of claim 1, and are likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (2019/0069609—hereinafter, Blackburn) in view of Martinson (9877522).

Notes: It is noted that functional implications and statements of intended use such as “for, configured to, adapted to” and so on have been fully considered.  However, they are not deemed to impose any structural limitations distinguishable over the cited prior art.
Regarding claim 1, Blackburn discloses a sleeping bag (fig.1 shown a garment having a front and back panels and zipper 38 discloses on the front panel) adapted for use by a child, comprising: a front panel, comprising an inner layer (fig.22 shown inner layer 402, outer layer 404 and inner layer 406), an outer layer, and at least one insulation layer disposed between the inner and outer layers (fig.22-23); a back panel, comprising an inner layer, an outer layer, and at least one insulation layer disposed between the inner and outer layers (fig.1, 22-23); a collar (36), disposed atop the front panel and the back panel; but does not disclose a functional limitation such as the front and back panels are configured to fit snugly around the child’s neck.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention 
 Furthermore, a zipper (38), disposed on the outer layer of the front panel, extending vertically between an upper terminus proximate to the collar and a lower terminal point on the outer layer of the front panel; But does not disclose the zipper is configured to open the sleeping bag by separating opposing lateral halves of the front panel when a zipper pull of the zipper is pulled upwardly and to close the sleeping bag by joining the opposing lateral halves when the zipper pull is pulled downwardly, wherein the front panel and the back panel are affixed to each other so as to define an enclosure adapted to receive at least a portion of the child’s body other than the head. However, Martinson teaches a similar sleeping garment article (fig.1); wherein the garment 10 having a body structure 20 having two front panels and a back panel (fig.1(a-d)) and a zipper 40 having a slider 44 is configured to selectively engage the teeth and fig.1d shows the slider 44 is at the top or at neck opening of the garment when the zipper is at the opening positioned and fig.1a shows the slider 44 is at the bottom of the garment at 38 when the zipper is at closed positioned.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have substituted the zipper fastener having slider at the top when is in an opening positioned and when the slider at the bottom when is at a closed 
Regarding claims 3-12, Blackburn further discloses the sleeping bag of claim 1, wherein at least one of the outer layer of the front panel and the outer layer of the back panel comprises at least one row of stitching configured to prevent shifting of at least an underlying portion of at least one insulation layer (fig.1); further comprising two sleeves, adapted to receive the child’s arms and disposed on either lateral side of the front panel and the back panel, wherein the sleeves are formed by affixation of corresponding portions of the front panel and the back panel (fig.1); wherein at least one sleeve is at least partially enclosed along an enclosing seam (see at least fig.1); wherein the lower terminal point comprises a reinforcing element, wherein the reinforcing element comprises at least one of a reinforcing portion of fabric and a reinforcing stitch (fig.1 shown the zipper fastener 38 is shield by a portion the material which is stitched along the front panel and at the end of the zipper to prevent the zipper extending further); wherein the outer layer of the front panel comprises a vertical row of stitching, disposed proximate and parallel to an edge of the zipper and configured to prevent shifting of at least an underlying portion of the at least one insulation layer (fig.1); wherein the enclosure formed by the front panel and the back panel and is positioned at the top of the garment, (fig.1) wherein the enclosure formed by the front panel and the back panel and is positioned at the top of the garment; comprising a zipper protector (46), the zipper protector comprising a fabric element extending over the upper terminus of the zipper and configured to prevent the zipper pull from contacting the child’s chin or neck; 
Regarding claim 15, Blackburn further discloses the sleeping bag of claim 1, wherein at least one of the front panel and the back panel comprises at least one baffle, wherein the at least one baffle extends between the inner layer and the outer layer and separates at least one insulation layer into a plurality of chambers.
Regarding claims 16, 20, Blackburn further discloses the sleeping bag of claim 1, wherein the front panel and the back panel are affixed about an enclosure seam disposed on at least one lateral aspect of the sleeping bag (fig.1); wherein at least one insulation layer comprises at least one fill material selected from the group consisting of goose down, goose feathers, duck down, duck feathers, polyester fibers, and non-polyester fiber synthetic insulating materials (par [0030]).

Regarding claim 17, Blackburn discloses garment is configured for infants and small children sleeping. However, Blackburn does not disclose wherein the sleeping bag is configured to effectively insulate and maintain a body temperature of the child in an ambient temperature selected from the group consisting of no more than about 60 °F, no more than about 50 °F, no more than about 40 °F, no more than about 30 °F, no more than about 20 °F, no more than about 10 °F, and no more than about 0 °F.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the garment is configured 
Regarding claim 18, Blackburn does not disclose wherein a length of at least one of the front panel and the back panel is between about 22 inches about 50 inches.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of length in order to achieve an optimal configuration, since discovering the optimum or length of garment involves only routine skill in the art.
Regarding claim 19, Blackburn does not disclose wherein the length is about 32 inches.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different length in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (2019/0069609—hereinafter, Blackburn) in view of Martinson (9877522) as applied on claim 1, and further in view of Waters et al. (2010/0257654—hereinafter, Waters).
Regarding claim 2, Blackburn does the is made of materials such as suitable synthetic materials, polyester, polyester blends, and the like. But does not disclose at least one material selected from the group consisting of nylons and polyesters for at least one of the inner layer of the front panel, the outer layer of the front panel, the inner layer of the back panel, and the outer layer of the back panel.  However, Waters teaches a similar garment (fig.1) having a front and back panels are made of polyester and nylon materials (par [0025]).  Therefore, it would have been obvious to one of ordinary skill in .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (2019/0069609—hereinafter, Blackburn) in view of Martinson (9877522) as applied on claim 1, and further in view of Hunt (3857125).

Regarding claim 13, Blackburn does not disclose a draft tube, disposed on a portion of the inner layer of the front panel underlying the zipper and configured to reduce at least one of air flow through the zipper and heat loss through the zipper.  However, Hunt teaches a similar garment having a front and back panels, and a zipper 32, fig.1. and fig.5 shown the insulation layer material disposed between the inner layer and outer layer of the front and back panels. Furthermore, fig.5 shown the baffle tube 42 sewn along the inner layer 14 including stiffening tape 50 to aid in supporting the draft tube in extended position while yet substantially precluding catching of the material thereof between the teeth of the zipper (col.6, lines 58-68-col.7 lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the draft tube to sewn along the inner portion of the zipper for Blackburn as taught by Hunt in order to extending along the inner portion of zipper to  substantially precluding catching of the material thereof between the teeth of the zipper (col.6, lines 58-68-col.7 lines 1-10 of Hunt).
Regarding claim 14, Hunt further discloses wherein a lower terminus of the draft tube is positioned below the lower terminal point of the zipper (fig.5).

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that the limitations of claims 8-10, such as “the bottom portion 11 having an opening or “wherein the enclosure formed by the front panel and the back panel is open at a bottom of the sleeping bag”, in claim 8, and “the enclosure formed by the front panel and the back panel is at least partially closed at a bottom of the sleeping bag; wherein the bottom of the sleeping bag comprises leg openings allowing the child’s legs to be inserted therethrough, in claim 9-10” are not indefinite because they are disclosed in the original specification, as filed, p. 12, 11 and p.3. 
The examiner disagreed because figures 1-5 do not disclose such as “opening at the bottom 11 for the child’s legs to be inserted”.  Therefore, they are render the claim indefinite because all the drawings do not show such limitation “opening at the bottom”.  .
	
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the more dense/heavier type of fill layer is effective as an insulation layer…that it insulates the wearer to keep the wearer warmer and…the fill layer in regulating the wearer’s temperature, see page 3 section “First”” and or “”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Furthermore, applicant argues that “Blackburn”, fails to teach “the opening being configured to fit snugly around the child’s neck”. See the Remarks, Second,…
The examiner disagreed, because the term “configured or adapted to” are functional limitations, which they do not positively recite a structural limitation, but instead requires an ability to so perform and/or function. Therefore, the  Blackburn’s fig.1 shows the garment having an collar 36 and fastener 38 allows user configured to adjust the collar/opening as desired for comfort/to fit snugly around the wear’s neck.

  
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732